DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 9, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation “aggregating events from a plurality of event sources in the network for each of a set
of security threats to the network; determining a magnitude of a characteristic of each of the set of security threats; representing ones of the set of security threats having a magnitude of the characteristic greater than a threshold as a three dimensional graphical object in a three dimensional (3D) representation of the network according to the respective magnitude of the characteristic; and facilitating a security action based on the determined magnitude of one of the set of
security threats.”
As to the art of record, Lim reference discloses the concept of claim limitation to model the entropic information security threats in 3D abstract. However, Lim does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Schlossberg et al. reference discloses the concept of claim limitation a system to detect security intrusion in the network. However, Schlossberg et al. does not teach with respect to the entire or combination claim limitation stated as above.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425